DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered. 
			              Status of the Application
2.	Acknowledgement is made of the amendment received on 4/6/2021. Claims 11-4 are pending in this application. Claims 5-15 are canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamonot et al. (US 2009/0175023).
	Re claim 1, Sakamoto teaches, Figs. 11 & 16, [0035, 0038, 0046, 0048, 0050, 005365, 0107, 0109, 0124], a semiconductor device, comprising: 
-an insulating layer (consider 20, 30 & 40); 
-a conductive member (21, 22, 131 31, 34) provided inside the insulating layer; 
-a chip (50) disposed on a first surface of the insulating layer and connected to the conductive member (via 42, 43); 
-a barrier layer (126) (Fig. 11(c)) provided between the conductive member and the insulating layer; and an electrode (500) connected to the conductive member via the barrier layer (126) and having an interface contacting to the barrier layer (126), a resistivity of the barrier layer (126, e.g. TaN) being higher than a resistivity of the conductive member (e.g. copper), a portion of the electrode (500) protruding from a second surface of the insulating layer (e.g. exposed at bottom surface of 20), the interface being disposed between the first surface (upper surface of 40) and the second surface (lower surface of 20), 
wherein the conductive member includes: 
a first via (31, 34) connected to the chip (50), 
a second via (21, 24) connected to the electrode (500); and 
an interconnect (131) connected between the first via (31, 34) and the second via (21, 24), 
the barrier layer (126) is disposed at least on a lower surface of the second via (21, 22), on a side surface of the second via, and on a lower surface of the interconnect (131), and 

-a bump (542) bonded to the electrode (500), wherein the bump (542) covers a side surface of the electrode (500) 
Note: under BRI, interconnect is considered as a layer/film connecting two adjacent elements & a via including conductive material formed in an opening. 

    PNG
    media_image1.png
    590
    576
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto.
	The teachings of Sakamoto have been discussed above. 
	Re claim 4, Sakamoto does not explicitly teach the electrode include nickel. 
	Sakamoto does teach “As to the materials constituting the first wiring, the conductor portion and the second wiring are not particularly limited as long as it is a conductive material. Nickel, gold, silver, etc., besides copper can be mentioned.” [0124]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching materials as taught by Sakamoto to obtain nickel as material of the electrode, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
5.           Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/9/21